                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 MCI COMMUNICATIONS, INC. and                         Civil No. 18-2986 (JRT/SER)
 MCIMETRO ACCESS TRANSMISSION
 SERVICES CORP.,

                                   Plaintiffs,      MEMORANDUM OPINION
                                                        AND ORDER
        v.

 CARL BOLANDER & SONS LLC,

                                  Defendant.

       James J. Proszek, HALL, ESTILL, HARDWICK, GABLE, GOLDEN, &
       NELSON, P.C., 320 South Boston Avenue, Suite 200, Tulsa, OK 74103,
       and Seth J. S. Leventhal, LEVENTHAL PLLC, 527 Marquette Avenue
       South, Suite 2100, Minneapolis, MN 55402, for plaintiffs.

       Eric J. Steinhoff, LIND JENSEN SULLIVAN & PETERSON, PA, 901
       Marquette Avenue South, Suite 1300, Minneapolis, MN 55402, for
       defendant.

       Plaintiffs MCI Communications Services, Inc. and MCImetro Access Transmission

Services Corp. (collectively “MCI”) bring an action for trespass, negligence, statutory

liability as an excavator, and breach of contract/third-party beneficiary against Defendant

Carl Bolander & Sons LLC (“Bolander”). MCI seeks damages because Maverick Cutting

& Breaking LLC (“Maverick”), a subcontractor hired by and working at the direction of

Bolander, severed two of MCI’s fiber-optic telecommunications cables while performing

concrete sawcutting on April 14, 2015. MCI filed this action more than three years later,

on October 22, 2018.




                                           -1-
       Bolander moves to dismiss MCI’s action under Federal Rule of Civil Procedure

12(b)(6), arguing that it was filed outside the two-year statute of limitations set forth by

Minn. Stat § 541.051, subd. 1(a).

       The Court will find that section 541.051 does not apply to MCI’s action because,

while the sawcutting in this case constitutes an improvement to real property, MCI’s injury

did not arise out of a “defective and unsafe condition” of the improvement. The Court will

thus deny Bolander’s Motion.


                                    BACKGROUND

I.     FACTUAL BACKGROUND

       MCI is a telecommunications company that owns and operates a nationwide

network of mostly underground fiber-optic cables. (Compl. ¶ 8, Oct. 22, 2018, Docket No.

1.) The injury underlying this action arose when two of MCI’s fiber-optic cables were cut

during a construction project to replace several bridges in the City of St. Paul (the

“Project”). (Id. ¶¶ 11, 24.) The Project included the removal and replacement of the bridge

at the intersection of Wabasha Street and Kellogg Boulevard (the “Intersection”). (Id. ¶

11.) The City of St. Paul contracted with Kraemer North America, LLC, (“Kraemer”) to

serve as the general contractor for the Project. (Id. ¶ 14.) Kraemer entered into a

subcontract agreement with Bolander to perform some of the work on the Project, including

removal of the bridge at the Intersection. (Id. ¶ 18.) Removing the bridge, however, first

required the removal of pavement around the Intersection. (Id.) Bolander subcontracted

with Maverick to complete this task. (Id. ¶ 20.)


                                            -2-
      On April 14, 2015, Maverick severed two of MCI’s fiber-optic cables while

sawcutting pavement at the Intersection.     (Id. ¶ 24.)   Maverick operated under the

supervision and direction of Bolander. (Id.¶ 22.)


II.   PROCEDURAL BACKGROUND

      MCI first brought an action against Maverick on April 11, 2017, alleging trespass,

negligence, and statutory liability as an excavator. MCI Commc’ns Servs., Inc. v. Maverick

Cutting & Breaking LLC, No. CV 17-1117 (JRT/SER), 2018 WL 4562471, at *1 (D. Minn.

Sept. 24, 2018). On April 26, 2018, a little over a year after MCI brought claims against

Maverick and more than three years after the incident occurred, MCI moved to amend its

complaint to assert claims for relief against Bolander and Kraemer. Id. Maverick opposed

MCI’s motion, arguing that (1) MCI failed to meet Rule 16(b)(4)’s good cause threshold

and (2) that the claims against Bolander and Kraemer were barred by section 541.051’s

two-year statute of limitations. (Civil No. 17-1117, Defs.’ Mem. Opp. at 6-13, May 3,

2018, Docket No. 29.)

      United States Magistrate Judge Steven E. Rau denied MCI’s motion to amend based

on MCI’s failure to meet Rule 16(b)(4)’s threshold burden of good cause. MCI Commc’ns

Servs., Inc. v. Maverick Cutting & Breaking LLC, No. 17-CV-1117 (JRT/SER), 2018 WL

3000339, at *3 (D. Minn. June 15, 2018). Magistrate Judge Rau did not address the statute

of limitations argument. See id. The Court affirmed the Magistrate Judge’s decision. MCI

Commc’ns Servs., Inc., 2018 WL 4562471 at *3.




                                           -3-
       On October 22, 2018, MCI brought this action against Bolander, alleging four

counts. (Compl.) First, MCI alleges that Bolander trespassed when it directed Maverick

to cut directly across the orange markings showing the cables’ approximate location at the

Intersection. (Id. ¶¶ 21-28.) Second, MCI alleges that Bolander acted negligently in failing

to take reasonable steps to determine the exact location of the cables and failing to

adequately plan, train, and supervise its employees and its subcontractor. (Id. ¶¶ 31-32.)

Third, MCI seeks to hold Bolander statutorily liable as an excavator under Minn. Stat.

§ 216D.06. (Id. ¶¶ 36-39.) Fourth, MCI alleges that Bolander breached its contract with

Kraemer and that MCI is entitled to bring such a claim because it was an intended

beneficiary of the contract between Bolander and Kraemer. (Id. ¶¶ 41-42.)

       Bolander filed its Motion to Dismiss on November 8, 2018. (Mot. to Dismiss, Nov.

8, 2018, Docket No. 7.)


                                      DISCUSSION

I.     STANDARD OF REVIEW

       In reviewing a Rule 12(b)(6) motion to dismiss, the Court considers all facts alleged

in the complaint as true to determine whether the complaint states “a claim to relief that is

plausible on its face.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

“Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it


                                            -4-
‘stops short of the line between possibility and plausibility,’” and must be dismissed. Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Furthermore, “a court

may dismiss a complaint under [Rule] 12(b)(6) as barred by a statute of limitations if the

complaint itself shows that the claim is time-barred.” Wong v. Wells Fargo Bank N.A., 789

F.3d 889, 897 (8th Cir. 2015).

       Minnesota law applies in this case based on diversity jurisdiction. See Integrity

Floorcovering, Inc. v. Broan–Nutone, LLC, 521 F.3d 914, 917 (8th Cir. 2008). “In

resolving any substantive issues of state law, [the Court is] bound by the decisions of the

Minnesota Supreme Court.” Id. “If the Minnesota Supreme Court has not spoken on a

particular issue, [the Court] must attempt to predict how the Minnesota Supreme Court

would decide an issue and may consider relevant state precedent, analogous decisions,

considered dicta[,] . . . and any other reliable data.” Id. (omission in original) (internal

quotation omitted).


II.    MINNESOTA STATUTE § 541.051

       Bolander seeks dismissal of MCI’s entire action, arguing that MCI’s claims are

time-barred by Minn. Stat. § 541.051’s two-year statute of limitations.

       Section 541.051, provides the following:

              Except where fraud is involved, no action by any person in
              contract, tort, or otherwise to recover damages for any injury
              to property, real or personal or for bodily injury or wrongful
              death, arising out of the defective and unsafe condition of
              an improvement to real property, shall be brought against
              any person performing or furnishing the design, planning,
              supervision, materials, or observation of construction or
              construction of the improvement to real property or against the


                                            -5-
               owner of the real property more than two years after the
               cause of action accrues. . .

Minn. Stat. § 541.051, subd. 1(a) (emphasis added); see also Contech Engineered Sols.

LLC v. Element Materials Tech. St. Paul Inc., 141 F. Supp. 3d 945, 949 n.2 (D. Minn.

2015).

         The parties do not dispute that MCI brought this action more than three years after

the cause of action accrued. They dispute (1) whether Maverick’s sawcutting constitutes

an “improvement to real property” and, if so, (2) whether MCI’s injury arose from a

“defective and unsafe condition” of the improvement. The Court will find that Maverick’s

sawcutting constitutes an “improvement to real property” but that MCI’s injury did not

arise from a “defective and unsafe condition” of that improvement. As such, the Court will

deny Bolander’s Motion to Dismiss.


         A.    Improvement to Real Property

         The Minnesota Supreme Court has defined an “improvement to real property” under

section 541.051 as “[a] permanent addition to or betterment of real property that enhances

its capital value and that involves the expenditure of labor or money and is designed to

make the property more useful or valuable as distinguished from ordinary repairs.” Lietz

v. N. States Power Co., 718 N.W.2d 865, 869 (Minn. 2006) (quoting Sartori v.

Harnischfeger Corp., 432 N.W.2d 448, 451 (Minn. 1988)). It has also noted that a

“common-sense interpretation” should be used when applying the definition to the facts of

the case. Id. (citation omitted); see also Associated Elec. & Gas Ins. Serv. v. BendTec, Inc.,




                                             -6-
No. CIV. 14-1602, 2015 WL 3915805, at *4 (D. Minn. June 25, 2015), aff'd sub nom.

Associated Elec. & Gas Ins. Servs. v. BendTec, Inc., 822 F.3d 420 (8th Cir. 2016).

          Instead of considering each part of a construction project separately, the Eighth

Circuit has interpreted Minnesota law to require consideration of the “overall process of

construct[ion].” Lederman v. Cragun’s Pine Beach Resort, 247 F.3d 812, 815-16 (8th Cir.

2001). If the construction project as a whole constitutes an improvement to real property

and the portion of the project at issue is an “integral part of the construction,” then the

challenged portion also constitutes an improvement to real property under section 541.051.

See id.

          Bolander argues that, because the pavement removal was an integral part of a larger

project that would qualify as an improvement to real property, the pavement removal must

also be considered an improvement to real property under the Eighth Circuit’s decision in

Lederman. See id. at 816 (“[B]ecause the trench at issue here was an integral part of

building the Shoreline Suites, we hold that the trench, although merely temporary, was an

‘improvement to real property’ under Minnesota law.”).

          MCI disputes Bolander’s assessment for two reasons. First, MCI cites Lowry Hill

Props. v. Ashbach Constr. Co., 194 N.W.2d 767, 775 (Minn. 1971), for the proposition that

pavement removal is not an improvement to real property under section 541.051. Second,

MCI cites Brandt v. Hallwood Mgmt. Co., 560 N.W.2d 396, 400-02 (Minn. Ct. App. 1997),

for the proposition that demolition of an existing structure does not fall within section

541.051.      MCI thus argues that, because Bolander and Maverick were performing

pavement removal for the demolition of an existing bridge, section 541.051 does not apply.


                                              -7-
       The Court finds that Maverick’s sawcutting or pavement removal constitutes an

improvement to real property under section 541.051. While Lowry is a Minnesota Supreme

Court decision, the pertinent language in Lowry is dicta. 1 See 194 N.W.2d at 775. Lowry

held that section 541.051 did not bar the plaintiff’s action because defendants failed to

affirmatively plead section 541.051 as a defense as required by Minnesota Rule of Civil

Procedure 8.03. Id. Lowry then mentioned pavement removal in a passing sentence,

provided no analysis for its reasoning, and gave an additional reason for not applying

section 541.051: plaintiff’s cause of action arose before section 541.051 became law. Id.

        Because Lowry provided no analysis for its conclusion that section 541.051 would

not apply to pile driving and pavement removal, it is not clear whether the Lowry court

concluded that pavement removal is not an improvement to real property or that the injury

did not arise out of a condition of the improvement or both. The alleged injuries in Lowry

stemmed from “excessive vibrations” caused by pile driving. Id. at 771. The court could

have based its conclusion on the same reasoning the Court applies in this case: that section

541.051 applies only to causes of action arising out of conditions of improvements, not

negligent construction activities.


       1
          The Court acknowledges that in Kittson Cty. v. Wells, Denbrook & Assocs., Inc., a case
neither party cites, the Minnesota Supreme Court stated in a footnote that Lowry “held . . . that pile
driving and paving activities did not constitute a condition of an improvement to real property”
under section 541.051. 241 N.W.2d 799, 801 n.2 (Minn. 1976), overruled in part by Lietz, 718
N.W.2d at 871 & n.3. But Kittson, like Lowry, does not clarify whether this conclusion turns on
the “improvement” question or the “condition” question. Furthermore, Kittson was decided at a
time when section 541.051 was construed strictly. Id. at 801. In 1980, the Minnesota state
legislature “specifically broadened [541.051’s] scope.” Lietz, 718 N.W. 2d at 871. The Minnesota
Supreme Court has since expressly overruled Kittson’s mandate to construe the statute strictly. Id.
at 871 n.3 (noting Kittson is overruled “to the extent that it requires a rule of strict construction to
be used when interpreting section 541.051”).


                                                 -8-
       Furthermore, the Lowry court’s conclusion stemmed from the court’s interpretation

of “legislative intent” during a time when section 541.051 was strictly construed. See 194

N.W. 2d at 775; Kittson Cty. v. Wells, Denbrook & Assocs., Inc., 241 N.W.2d 799, 801

(Minn. 1976). But the Minnesota state legislature has since “specifically broadened” the

scope of section 541.051. See Lietz, 718 N.W. 2d at 871 & n.3.

       As to Brandt, the Court is bound only to follow state supreme court decisions. See

Integrity Floorcovering, Inc., 521 F.3d at 917. Brandt’s holding, while persuasive, does

not overcome the Court’s obligation to follow the binding precedent of Lederman, which

requires the Court to consider the construction as a whole.

       Following Lederman, taking the Minnesota Supreme Court’s common sense

approach, and applying the Minnesota Supreme Court’s definition of an improvement to

real property, the Court concludes that Maverick’s sawcutting constitutes an improvement

to real property under Minn. Stat. § 541.051. There is little doubt the City of St. Paul’s

bridge removal and replacement project would qualify as an improvement to real property

under section 541.051. See Lietz, 718 N.W.2d at 869. First, replacing the bridge constitutes

a permanent addition to real property. Second, the bridge replacement undoubtedly

enhanced the use and value of the property. Third, labor and money were expended.

Fourth and finally, the project required significant work beyond just ordinary repairs.

       It is also undisputed that the pavement removal done by Maverick and Bolander was

“required” for the overall project to proceed, making the pavement removal an integral part

of the entire construction process. (Compl. ¶ 18.); see Lederman, 247 F.3d at 815. The




                                            -9-
Court thus concludes that Maverick’s sawcutting constitutes an improvement to real

property under Minn. Stat. § 541.051.


       B.     Arising Out of a Defective and Unsafe Condition

       Having determined that Maverick’s sawcutting constitutes an improvement to real

property under section 541.051, the Court turns to the question of whether MCI’s injury

arose out of a “defective and unsafe condition” of the improvement. Minn. Stat. § 541.051,

subd. 1(a). The Minnesota Supreme Court splits this analysis into two questions: (1)

whether the condition of the improvement was “defective and unsafe,” and (2) whether the

injury “arose out of the condition.” Lietz, 718 N.W.2d at 871. The Court finds the latter

question dispositive in this case.

       The Minnesota Supreme Court has “not yet been required to define the exact

parameters of the definition of ‘arising out of’ in section 541.051.” Lietz, 718 N.W.2d at

872. But the key question in this case is whether there was a “condition” at all. The Court

finds that there was not.

       Black’s Law Dictionary defines a “condition” as: “A state of being; an essential

quality or status.” CONDITION, Black's Law Dictionary (10th ed. 2014). It defines a

“dangerous condition” as “[a] property defect creating a substantial risk of injury when

the property is used in a reasonably foreseeable manner.”        Id.   Merriam-Webster’s

Dictionary defines “condition” as “a state of being” or “a state of physical fitness or

readiness for use.” Merriam-Webster’s Collegiate Dictionary 240 (10th Ed. 1993).




                                          - 10 -
       Here, MCI’s injury did not arise out of a condition. MCI does not allege that a

problem with the pavement resulted in its cables being cut. Nor does it allege that

Maverick’s cutting created a condition of the pavement—or any other piece of property—

that caused its injury. Rather, MCI alleges that its injury arose out of the allegedly

negligent manner in which Maverick sawcut. Thus, section 541.051 does not apply to

MCI’s claims because MCI’s injury did not arise out of a defective or unsafe condition.

       Eighth Circuit case law supports this conclusion. In Lederman, the plaintiff was

injured when an already-dug trench caused a walkway to collapse. 247 F.3d at 813-14.

The digging of the trench itself was not deemed “defective and unsafe,” it was the condition

of trench—i.e. the improvement to real property—that was defective and unsafe, which

caused plaintiff’s injuries. Id.at 817 n.4.

       Two persuasive cases from the Minnesota Court of Appeals also support this

conclusion. In Brandt, a construction worker was injured when a subcontractor failed to

de-energize pre-existing electrical wires within a building that was being renovated. 560

N.W.2d at 402. The Minnesota Court of Appeals held that section 541.051 did not apply

because “it was not the condition of any improvement to realty that caused appellant's

injuries; it was the conduct of [the subcontractor] that resulted in appellant's injuries.” Id.

Here, like Brandt, no defective or unsafe condition of the improvement caused MCI’s

injury. Rather, it was Maverick’s allegedly negligent conduct that caused MCI’s injury.

       In Wiita v. Potlatch Corp, a plaintiff was injured when two cement blocks being

moved to construct a wall fell from a crane. 492 N.W.2d 270, 270-71 (Minn. Ct. App.

1992). The Wiita court reasoned that section 541.051 did not apply because the plaintiff’s


                                              - 11 -
injury arose not out of some defective or unsafe condition of the wall itself, which was an

improvement to real property, but out of negligent operation of the crane. Id. at 271-72.

Like Wiita, MCI’s injury was not caused by some condition of the pavement, but by the

allegedly negligent operation of the sawcutter.

          That said, Lietz provides some indication that the Minnesota Supreme Court might

move toward including negligent construction activities, not just defective “conditions,”

within the purview of section 541.051. In Lietz, the Minnesota Supreme Court overruled

a previous mandate to construe section 541.051 strictly and reaffirmed that “negligence

during [an] installation process can lead to a defective and unsafe condition.” 718 N.W.2d

at 871-872 & n.3 (internal quotation mark omitted). The court found that a utility pole

anchor was negligently installed, leading to the puncture of a gas line and an explosion. Id.

at 872-73. The Lietz court applied section 541.051 but made clear that the injuries “arose

out of the defective and unsafe condition of the anchor.” Id. at 873 (emphasis added).

Here, there is no anchor; there is only an allegedly negligent action that directly caused the

injury.

          It is possible that the Minnesota Supreme Court, in employing a broader

interpretation of section 541.051, may move toward including negligent construction

activities—rather than merely conditions of improvements—within the purview of the

statute. However, it has yet to do so. Thus, the Court finds that section 541.051 does not

apply because MCI’s injury did not arise out of a defective or unsafe condition of the

improvement to real property.




                                            - 12 -
                                    CONCLUSION

      The Court finds that, because the pavement removal here was an “integral part” of

a construction project that would otherwise qualify as an “improvement to real property,”

it too qualifies as an “improvement to real property” under Minn. Stat. § 541.051, subd.

1(a). See Lederman, 247 F.3d at 815-17. However, the Court finds that MCI’s injury did

not arise out of any “defective and unsafe condition” of the improvement; rather, it was

caused by allegedly negligent conduct. The Court will therefore deny Bolander’s Motion

to Dismiss.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Bolander’s Motion to Dismiss [Docket No. 7] is

DENIED.




DATED: June 12, 2019                               ______                     ______
at Minneapolis, Minnesota                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                          - 13 -
